DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 05/21/2021.  Claims 1-2, 4-5, 7, 9-13, and 15-20 are pending.
Allowable Subject Matter
Claims 1-2, 4-5, 7, 9-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The reason for the allowance of the claims in this case, is the structural and functional limitations drawn to the connector system for interconnecting a source of high pressure fluid with a movable delivery location distal from the source location of the high pressure fluid, comprising a high pressure tubing wrapped into a tube coil, an interface connector assembly connected to the second end of the tube coil, a guide to guide and constrain the interface connector assembly to move longitudinally in a direction parallel with the fixed longitudinal axis of the tube coil to extend and retract the length of the tube coil in a direction along the fixed longitudinal axis of the tube coil, a flexible tube having a proximal end connected to the interface connector assembly and a distal end for discharging the high pressure fluid, where the interface connector assembly is positioned within an envelope defined by the interior of the tube coil, now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        12-Jun-21

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632